United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1277
Issued: October 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 12, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ hearing representative’s merit decision dated March 23, 2007 finding
that he received an overpayment of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment in the amount of
$36,410.16; and (2) whether the Office properly denied waiver of the overpayment.
FACTUAL HISTORY
On January 14, 1972 appellant, then a 25-year-old part-time flexible clerk, filed an injury
claim alleging that he injured his left wrist lifting a sack onto a truck on January 13, 1972. The
Office accepted his claim for strain left wrist at the ulnar triquitial joint. Appellant filed a
recurrence of disability claim on January 10, 1975. He returned to duty on July 10, 1975.
Appellant filed a second recurrence of disability claim on December 17, 1975 alleging that on

August 6, 1975 he sustained a recurrence of disability.
He returned to work on
December 8, 1975. On February 15, 1977 appellant claimed a right wrist injury as a
consequence of lifting with his right hand only due to the accepted left hand injury. The Office
accepted this claim on March 13, 1980 for giving way of the right wrist.
The Office granted appellant a schedule award for 20 percent impairment of his left upper
extremity on February 23, 1977. The period of the schedule award was from October 7, 1976
through December 16, 1977. The Office based appellant’s schedule award on his May 19, 1975
weekly pay rate of $232.17.
The employing establishment terminated appellant’s light-duty position on November 21,
1977 stating that there was no light duty available within appellant’s work restrictions.
Appellant returned to a light-duty assignment at the employing establishment on December 26,
1981 after working in the private sector from 1978 through 1981.
Appellant filed a recurrence of disability claim on February 4, 1987 alleging a recurrence
of disability on December 1, 1986. The Office denied this claim on June 7, 1987. He filed an
occupational disease claim on April 20, 1988 alleging a new injury to his right wrist on
December 1, 1986. The Office denied this claim on December 1, 1988.
By decision dated August 10, 1999, the Office granted appellant a schedule award for 30
percent impairment of his left upper extremity. The Office stated that appellant was entitled to
94 weeks of compensation based on his date of maximum medical improvement pay rate of
$740.80 per week.
The Office accepted the additional conditions of right wrist triangular fibrocartilage tear
and right volar wrist ganglion on May 19, 2004. The Office also authorized corrective surgery.
Appellant returned to work on October 18, 2004 as an office assistant. He retired from this
position on December 21, 2004.
The Office calculated that appellant had received an overpayment of compensation for
the period April 12, 1999 through January 26, 2001 as he received a schedule award for 30
percent impairment of his left upper extremity when he was only entitled to receive a schedule
award for an additional 10 percent impairment of his left upper extremity. The Office further
found that appellant’s August 10, 1999 schedule award was based on an incorrect pay rate. The
Office found that appellant was entitled to be paid at the May 19, 1975 recurrent pay rate of
$240.79 per week rather than the $740.80 weekly pay rate utilized in the August 10, 1999
schedule award decision. The Office found that appellant had received a schedule award in the
amount of $51,826.46 on August 10, 1999 and that he should have received a schedule award in
the amount of $15,685.80. The Office concluded that appellant had received an overpayment of
compensation in the amount of $36,140.66.
The Office issued a preliminary finding of overpayment on June 21, 2006 finding that
appellant had received an overpayment in the amount of $36,140.66. The Office found that
appellant was not at fault in the creation of the overpayment. Appellant requested an oral
hearing regarding this issue on June 29, 2006 and completed an overpayment recovery
questionnaire. He indicated that he had income of $3,223.92. Appellant listed his savings as

2

$17,870.58. He listed monthly expenses of $3,014.50 including car payments of $560.00 per
month and two monthly doctors’ bills totaling $1,000.00. Appellant submitted a written
statement alleging that it would be a hardship for him to repay the overpayment amount.
Appellant testified at the oral hearing on December 21, 2006 and stated that his current
monthly income was $4,000.00 per month. He indicated that he no longer owed car payments or
the monthly doctors’ bills, reducing his monthly expenses by $1,560.00. Appellant stated that
his current savings account balance was $30,000.00 due to monies from his mother’s estate. He
noted that his mother had asked that the bulk of her estate go to appellant’s son and that he
planned to make that transfer at the beginning of the new year. Appellant stated that he relied on
the 1999 schedule award payment to build a garage at a cost of $30,000.00 and that he
remodeled his home with the remainder of the schedule award funds. He stated that he would
not have undertaken these projects if he had received the correct schedule award amount.
Appellant noted that he had received an additional $23,000.00 from the Office due to schedule
impairment of his right upper extremity and that he had invested this money in a CD.
By decision dated March 23, 2007, the hearing representative affirmed the Office’s
June 21, 2006 preliminary overpayment finding. He noted that appellant had received the
overpayment as the Office improperly granted him a schedule award for 30 percent impairment
of his left upper extremity when appellant was only entitled to receive a schedule award for an
additional 10 percent impairment of his left upper extremity. The hearing representative found
that the amount was correct, that appellant was not at fault in the creation of the overpayment
and that appellant was not entitled to waiver as he had abundant assets and he had not established
that he relied on his detriment for this payment. The hearing representative found that appellant
should repay $1,500.00 every 28 days until the overpayment was fully recovered.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act authorizes the payment of
schedule awards for the loss or loss of use of specified members or functions of the body. Such
loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.1
It is well established that preexisting impairments to the scheduled member are to be
included when determining entitlement to a schedule award.2 Office procedures state that any
previous impairment to the member under consideration is included in calculating the percentage
of loss except when the prior impairment is due to a previous work-related injury, in which case
the percentage already paid is subtracted from the total percentage of impairment.3

1

20 C.F.R. § 10.404.

2

Michael C. Miller, 53 ECAB 446 450 (2002).

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7a(2) (November 1998).

3

If there is permanent disability involving the loss, or loss of use, of a member or function
of the body or involving disfigurement, the employee is entitled to basic compensation for the
disability, as provided by the schedule in section 8107(c) of the Act, at the rate of two-thirds of
his monthly pay. Under 5 U.S.C. § 8101(4), “monthly pay” means the monthly pay at the time
of the injury, or the monthly pay at the time disability begins, or the monthly pay at the time
compensable disability recurs, if the recurrence begins more than six months after the injured
employee resumes regular full-time employment with the United States, which ever is greater.4
ANALYSIS -- ISSUE 1
The record is clear and appellant does not dispute that he received an overpayment of
compensation when the Office improperly granted his schedule award on August 10, 1999 for 30
percent impairment of his left upper extremity when he had already received a schedule award
on February 23, 1977 for 20 percent impairment of his left upper extremity. Appellant was
entitled to receive compensation for only the extra 10 percent impairment of his left upper
extremity.
However, the Office has not adequately explained the amount of the overpayment. In his
March 23, 2007 decision, the hearing representative did not mention the finding in the Office’s
preliminary decision that a portion of appellant’s overpayment was due to payment at the
incorrect pay rate. In its preliminary finding, the Office determined that the 10 percent
additional schedule award should have been issued based on appellant’s pay rate as of
May 19, 1975. The Office stated that appellant had not experienced a compensable recurrence of
disability since May 19, 1975. The hearing representative did not make a finding whether or not
appellant was paid at a correct rate or whether he had sustained a compensable recurrence of
disability since May 19, 1975. The Board notes that the record establishes that the employing
establishment withdrew appellant’s light-duty work on November 21, 1977.5 At the time the
employing establishment terminated appellant’s light-duty job assignment, he was receiving
compensation due to the February 23, 1977 schedule award.6 However, the Board has found that
the dates when “disability began” or “compensable disability” recurred are the dates the
employee stopped work, not the dates pay stopped.7 On remand, the Office must issue a final
decision regarding the overpayment of compensation which discusses both aspects of how the
overpayment was sustained, whether appellant received an incorrect schedule award and whether

4

5 U.S.C. § 8101(4).

5

When an employee who is disabled from the job he held when injured on account of employment-related
residuals returns to a limited-duty position or the medical evidence of record establishes that he can perform the
limited-duty position, the employee has the burden of establishing by the weight of the reliable, probative and
substantial evidence a recurrence of total disability and to show that he cannot perform such limited-duty work. As
part of this burden, the employee must show a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the limited-duty job requirements. Joseph D. Duncan, 54 ECAB 471 (2003);
Terry R. Hedman, 38 ECAB 222, 227 (1986).
6

The period of this schedule award was from October 7, 1976 to December 16, 1977.

7

Samuel C. Miller, 55 ECAB 119 (2003).

4

this schedule award was issued at the incorrect pay rate.8 After this and such other development
as the Office deems necessary, the Office should issue an appropriate merit decision.9
CONCLUSION
The Board finds that this case is not in posture for decision as the hearing representative
did not address both stated causes for the Office’s finding of overpayment of compensation. On
remand, the Office should issue a final decision addressing both the basis for finding that
appellant received an overpayment in the amount of $36,140.16.
ORDER
IT IS HEREBY ORDERED THAT the March 23, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: October 9, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

The Board jurisdiction is limited to the review of final decisions issued by the Office. 20 C.F.R. § 501.2(c). As
the Office has not issued a final decision addressing the full source of the overpayment, the Board may not address
this issue on appeal.
9

Due to the disposition of this issue, it is not appropriate for the Board to address waiver of the undetermined
amount of overpayment.

5

